DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 13, and 14, each recite the limitation, “the hand portion including a hand portion”.  It is unclear whether these recitations refer to the same hand portion, or separate structures.
Claims 15-16 recite the limitation "the tube".  There is insufficient antecedent basis for this limitation in the claim.  It appears that the claims may have been intended to depend from claim 14, rather than claim 12, and are treated as such for the purposes of examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson (US 2016/0081843).
Regarding claim 1, Eriksson teaches an apparatus (see embodiment shown in Fig. 10) for treating spasticity [0011] comprising: a splint (210) configured to receive a patient wrist and hand including: a wrist portion (230) of the splint including a moveable closure (283) configured to secure a wrist of the patient to the splint; a hand portion (226) of the splint rigidly coupled to the wrist portion, the hand portion including a hand portion that is shaped to receive a palm of the patient's hand; and an inflatable bladder (250) coupled to the hand portion, the inflatable bladder configured to expand against fingers of the patient's hand during inflation (abstract, [0096]).
Regarding claim 2, Eriksson teaches the inflatable bladder is configured to inflate to a first inflated volume while in contact with fingers of the patient's hand and configured to inflate to a second inflated volume that is greater than the first volume while in contact with the fingers of the patient's hand during inflation ([0067-0068], the bladder is capable of being inflated to first and second volumes while being worn by the user).
Regarding claim 3, Eriksson teaches the inflatable bladder is configured to deflate from the second inflated volume to the first volume while in contact with the fingers of the patient's hand during deflation ([0067-0068], the bladder is capable of being deflated from a second volume to a first volume while being worn by the user).
Regarding claim 13, Eriksson teaches a system (see embodiment shown in Fig. 10) for treating spasticity [0011] comprising: a splint (210) configured to receive a patient wrist and hand including: a wrist portion (230) of the splint including a moveable closure (283) configured to secure a wrist of the patient to the splint; a hand portion (226) of the splint rigidly coupled to the wrist portion, the hand portion including a hand portion that is shaped to receive a palm of the patient's hand; an inflatable bladder (250) coupled to the hand portion, the inflatable bladder including an input to the inflatable bladder; a pump configured to generate a gas at an output of the pump [0067-0068]; a tube (252) having a first opening coupled to the output of the pump and having a second opening coupled to the input to the inflatable bladder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2016/0081843) in view of Guy (US 2020/0022585).
Eriksson teaches a system (see embodiment shown in Fig. 10) for treating spasticity [0011] comprising: a splint (210) configured to receive a patient wrist and hand including: a wrist portion (230) of the splint including a moveable closure (283) configured to secure a wrist of the patient to the splint; a hand portion (226) of the splint rigidly coupled to the wrist portion, the hand portion including a hand portion that is shaped to receive a palm of the patient's hand; an inflatable bladder (250) coupled to the hand portion, the inflatable bladder including an input to the inflatable bladder; a pump configured to generate a gas at an output of the pump [0067-0068]; a tube (252) having a first opening coupled to the output of the pump and having a second opening coupled to the input to the inflatable bladder.
Eriksson fails to teach a processor circuit configured to activate the pump to inflate the inflatable bladder responsive to a first input to the processor circuit and configured to deflate the inflatable bladder responsive to a second input to the processor circuit.
Guy teaches a hand splint system comprising a processor circuit configured to activate a pump to inflate an inflatable bladder responsive to a first input to the processor circuit and configured to deflate the inflatable bladder responsive to a second input to the processor circuit [0026].
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to modify the system taught by Eriksson by providing the digital input taught by Guy in order to provide a simple and easily operated method of adjusting the pressure of the device.

Allowable Subject Matter
Claims 4-12 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by claims 4, 6, 15, or 16.
Regarding claim 4,  the cited references do not disclose the apparatus of claim 3 further comprising a processor circuit configured to control the inflation and deflation of the inflatable bladder responsive to detecting an increase in pressure in the inflatable bladder responsive to the fingers of the patient's hand compressing the inflatable bladder in an active mode of operation of the apparatus.
Regarding claim 6, the cited references do not disclose the apparatus of claim 3 further comprising a processor circuit configured to control the inflation and deflation of the inflatable bladder responsive to detecting an input to the system indicating a passive mode of operation of the system.
Regarding claim 15, the cited references do not disclose the apparatus of claim 14 further comprising a switch coupled to the tube, wherein the processor circuit is configured to detect an increase in pressure in the tube responsive to compressive force on the inflatable bladder while inflated as the second input to the processor circuit.
Regarding claim 16, the cited references do not disclose the apparatus of claim 14 further comprising a switch coupled to the tube, wherein the processor circuit is configured to deflate the inflatable bladder responsive to detecting a pre-programmed pressure level in the tube during inflation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784